     Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 1 of 46




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
DWIGHT RUSSELL, ET AL.
    On behalf of themselves and all
    Others similarly situated,

         Plaintiffs,

v.                                             C.A. No. 4:19-CV-00226

HARRIS COUNTY, TEXAS, ET AL.,
    Defendants.



                 NON-PARTY FELONY JUDGES’ MOTION TO QUASH




                                Exhibit I

             County Defendants’ Discovery Responses
      Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 2 of 46




                    IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 RUSSELL, et al.                                )
                                                )
 Plaintiffs,                                    )
                                                )
 v.                                             )       Case No. 4:19-cv-00226
                                                )       (Class Action)
 HARRIS COUNTY, TEXAS, et al.                   )       The Honorable Lee H. Rosenthal
                                                )       U.S. District Judge
 Defendants.                                    )
                                                )

 To:      Plaintiffs Dwight Russell et. al, by through their attorneys of record, Alex Karakatsanis
          Elizabeth Rossi, Jeffrey Stein, Joseph Grinstein, Liyah Brown, Mimi Marziani, Peter
          Steffensen, Neal Manne.

         Defendant Harris County serves these Objections and Responses to Plaintiffs’

Interrogatories to Defendant Harris County on this day, November 3, 2020

                                                          Respectfully Submitted,

         Of Counsel:
         Vince Ryan
         Harris County Attorney                           /s/ Rachel Fraser_____
                                                          Rachel Fraser
                                                          SBOT: 24079725
                                                          Federal (Southern District) No. 2553428
                                                          1019 Congress Plaza, 15th Floor
                                                          Houston, TX 77002
                                                          (713) 274-5383(telephone)
                                                          (713) 755-8823 (facsimile)
                                                          rachel.fraser@cao.hctx.net
                                                          Attorney for Harris County


                                  Certificate of Service

       I hereby certify that a true and correct copy of the foregoing instrument has been
served by email on November 3, 2020 to all counsel of record.




                                                    1
 Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 3 of 46




HARRIS COUNTY’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET
                      OF INTERROGATORIES

 1. Please identify all people charged with felony offenses between 2015 and the present, the
    date they or their lawyer filed a bail motion and/or a writ petition pertaining to bail, and
    the date any hearing on the motion was held. If no hearing was held, please indicate as
    such. If a hearing was held but no record exists, state that as well.

    Objection: The Harris County District Clerk did not track this information prior to 2020
    and cannot accurately recreate this data to the degree of certainty, and with the accuracy,
    that Plaintiff’s request.
    Response: Subject to and without waiving objections, see HC 119,774 (excel file
    containing motions filed with the word “Bail” in the title) and HC 119,775 (excel file
    containing writ cases), for the requested date ranges.

 2. During the Article 15.17 hearings in the jail, Hearing Officers routinely state that they will
    “refer” or “defer” to the Felony Judge the decision to release a person on a personal bond.
    For example, see the hearings described in Dkt. 259-1, rows 1–5, 12–14, 16–18. For each
    Hearing Officer, explain how the Hearing Officer decides whether to “refer” or “defer” the
    decision on a personal bond, and state specifically whether each Hearing Officers considers
    any instructions, rules, policies, or preferences of the Felony Judges when deciding whether
    to “refer” or “defer” a decision on a personal bond.

    Objection: This request is vague and ambiguous in the use of the words “refer” and
    “defer,” and the assignment of a particular meaning to them. Harris County further objects
    in that this questions is premised upon the assumption that the hearing officers do not rule
    on a case by case basis, which they do in compliance with State and Federal law.
    Responses: Subject to and without waiving all applicable objections:
    Courtney St. Julian Response: I usually use the term “refer” the decision to the District
    Court Judge if I do not grant a personal bond. This decision is based on Texas Code of
    Criminal Procedure Article 17.03 which enumerates charges for which a Hearing Officer
    may not grant a personal bond. In all other cases, I examine the specific allegations, review
    the PSA and financial affidavit, and consider the arguments of the State and Defense. If I
    determine the Defendant poses a risk to community safety or is a risk not to appear in court,
    I refer the pre-trial release bond decision to the District Court Judge. I make the bond
    decisions on a case-by-case basis.
    Cheryl Diggs Response: I make the bond decisions on a case-by-case basis. If I state on
    the record that I am referring or deferring a personal bond decision, I denied the personal
    bond because one of the following situations applies to the accused person appearing in
    front of me:
        a. They have an ICE hold and releasing them on a personal bond would subject them
           to being sent to ICE custody;

                                              2
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 4 of 46




      b. They are charged with a capital offense;
      c. They are charged with another offense under section 17.03 of the Texas Code of
         Criminal Procedure and I am not authorized to grant a personal bond (this was the
         case in Document 259-1 example 8 – B.Y. – B.Y. was charged with Burglary of a
         Building and I do not have the authority to approve a personal bond for 17.03
         offenses) (Document 259-1 example 11 - this was the case with M.C.-A. M.C-A.
         was charged with Aggravated Robbery Deadly Weapon which is an offense under
         17.03- I do not have the authority to grant a personal bond in 17.03 offenses);
      d. They are “under supervision” already for an offense that is not a nonviolent felony
         or misdemeanor. I consider “under supervision” as being already out on bond, on
         parole, on probation or deferred adjudication (Document 259-1 example 14 - this
         was the case with G.R. G.R. was charged with DWI with Two or More Previous
         Convictions - G.R. was on parole/under supervision. G.R. had prior DWI
         convictions from 2004, 2008, 2009, and 2014).
      e. They have a pending hold for another jurisdiction that is set at no bond; or,
      f. They have a pending motion to adjudicate or motion to revoke probation that is set
         at no bond.

   Jennifer Gaut Response: I don’t generally tell Defendants I am referring / deferring the
   issue of a pre-trial release bond to the District Judge. I can’t say that I have never used
   these terms, I just do not have a specific memory of it. I may have used the language when
   GA-13 was initially issued (I would say I was not approving a pre-trial release bond
   because I was prohibited from approving a pre-trial release bond under GA 13). I either
   approve a pre-trial release bond or I do not. However, I do tell Defendants who do not
   receive a pre-trial release bond that if they are unable to post bond, they are entitled to a
   bail review hearing with the Judge in their Court because their Judge may approve them
   for a pre-trial release bond or lower their bail amount to something they can afford.

   I also tell Defendants on cases that fall under 17.03 of the Texas Code of Criminal
   Procedure (e.g. Agg Robb DW, Murder, Burglary, etc.) that only District Court Judges can
   approve pre-trial release bonds on those types of cases. I make the bond decisions on a
   case-by-case basis.

   Diana Olvera Response: I rarely use the words “refer” or “defer.” If I did use or have
   used these words it would be in the context of not being able to grant a personal bond,
   usually a case under which the law does not permit me to grant a personal bond. (Code of
   Criminal Procedure, Article 17.03).

   As a Hearing Officer I do not consider any instructions, rules, policies, or preferences of
   the Felony Judges when deciding whether to “refer” or “defer” a decision on a personal
   bond. I make the bond decisions on a case-by-case basis.

   Andrew Martin Response: In each case on my dockets, I independently make the decision
   on the issue of bail. I set a bail amount or in rare occasions I set the bail amount at zero,
   0. I do not consider any instructions, rules, policies or preferences of the Felony Judges



                                             3
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 5 of 46




   when deciding the issue of bail or any other issues under Article 15.17. I make the bond
   decisions on a case-by-case basis.

   Colin Amann Response: I do not routinely “refer” or “defer” to the felony court the
   question of whether a personal bond should be granted. I do advise each felony defendant
   if the law (Code of Criminal Procedure, Article 17.03) prohibits me from considering
   whether a personal bond can be granted. And if any defendant questions the amount of the
   bond that I set, I do tell him that the felony court judge can always adjust the bond that I
   have set, and can also consider whether a personal bond should be granted. As far as I
   know, there are no “instructions, rules, policies, or preferences of the Felony Judges when
   deciding whether to ‘refer’ or ‘defer’ a decision on a personal bond.” I make the bond
   decisions on a case-by-case basis.

   Eva Flores Response: I will always “defer” a decision on a personal bond to a district
   court judge when I am prohibited from granting a personal bond by the Texas Code of
   Criminal Procedure Article 17.03. I will sometimes “defer” a decision on a personal bond
   to a trial court judge when a defendant is on multiple bonds or any form of probation and
   has been charged with a new offense, as the trial court judge has been supervising the
   defendant longer than I have, and will be likely to have more information available to them
   to determine what, if any, additional bond conditions may be appropriate for a defendant,
   or whether a personal bond is at all appropriate for a defendant. I have not been given any
   instructions, rules, policies, or preferences from or by any felony judge, and so therefore I
   do not consider such when making bond decisions. I do rely on and consider past
   experience, knowledge, and training when making bond decisions. I make the bond
   decisions on a case-by-case basis.

   Lionel Castro Response: I do not ‘refer’ or ‘defer’ decisions to release an individual on
   personal bond. I will either grant or deny a personal bond at the hearing. If I set a surety
   bond and the defendant is unable to make that bond, the defendant may then ask the District
   Court Judge for a personal bond, but I do not ‘defer’ the grant or refusal of a personal bond
   at the 15.17 hearing. I make the bond decisions on a case-by-case basis.

   James Callan’s Response: First, I do not routinely “refer” or “defer” the decision to
   release a person on personal bond to the felony judges (the judges of the district courts). I
   do not recall any instances where I have “deferred” or “referred” the decision of whether
   an individual receives or doesn’t receive a personal bond to the district court judge. I either
   grant a personal bond or I don’t. On a rare occasion, I have “referred” or “deferred” the
   entire bail decision, i.e., the setting of the bail amount (whether it be a cash bond, surety
   bond or personal bond) to the district court judge. To the best of my knowledge and
   recollection, this has occurred in those cases where the district court judge has the authority
   to deny bail altogether, i.e., capital murder cases, cases where the Defendant is categorized
   as a habitual offender, etc. Generally, this occurred in situations where I believed that I did
   not have sufficient information in the case to make an informed decision regarding bail,
   and I felt a more expanded hearing with witnesses, evidence, etc., was necessary to make
   an intelligent bail decision. I am not aware of any instructions, rules, policies, or
   preferences of the felony judges (district court judges) regarding decisions to “refer” or

                                             4
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 6 of 46




   “defer” a decision on a personal bond. I have discretion and am bound by the law. Besides
   the constitutions, statutes and case law, the only other rules that would be applicable are
   the Local Rules of the Courts in Harris County, Texas. Prior to my employment here, I
   was aware that there were some bail bond guidelines in place, but that they were just that,
   guidelines, and were not hard and fast rules. My understanding is that we have discretion
   as required by law. I make the bond decisions on a case-by-case basis.

   Lisa Porter Response: During the Article 15.17 hearings in the jail, my decision to refer
   to the felony judge the decision of whether or not to release the person on a personal bond
   is based on the following information: Articles 15 and 17 of the Texas Code of Criminal
   Procedure, Article 1 sections 11, 11a, 11b and 11c of the Texas Constitution, the
   information contained in the pre-trial services report, information provided by the assistant
   public defender, information provided by the prosecutor, and the felony bail schedule
   (which I may reference as guideline, but not as a dispositive decision) and which can be
   found on the website for the district courts. I have never received any instructions, rules,
   policies or preferences from any of the felony judges. I make the bond decisions on a case-
   by-case basis.

3. At any point from January 1, 2017 through the present, has any Felony Judge (or collection
   of Felony Judges, or someone acting on behalf of a Felony Judge, e.g. a court coordinator
   or staff attorney) instructed, requested, advised, or required any Hearing Officer, either
   directly or through another government official such as pretrial services, to refer or defer
   the decision on a personal bond, whether in an individual case or categories of cases (e.g.
   for all people charged with certain crimes or with a certain criminal history), to the
   presiding Felony Judge? If the answer is yes, name each judge and official involved and
   describe the timing, circumstances, and content of the instruction, request, advice, or
   requirement.

   Courtney St. Julian Response: I personally have never been instructed in such a manner,
   nor am I aware if any other Hearing Officer has received this type of instruction.

   Cheryl Diggs Response: No.

   Jennifer Gaut Response: Beginning in June or July 2020, I and other hearing officers
   began to notice that Judge Ramona Franklin was issuing Court Directives setting bail at $0
   on To Be warrants after the To Be warrant was signed by a hearing officer (all To Be
   warrants get forwarded to the assigned Court after they are signed by a hearing officer).
   The Defendant is not in custody when Judge Franklin is setting bail at $0 on the To Be
   warrant(s). Once the Defendant is in custody on the To Be warrant, he/she is interviewed
   by pre-trial services and appears on a probable cause docket but their bail already shows to
   be set at $0. The Court Directive is viewable in DEEDs. Because Judge Franklin has issued
   a Court Directive setting bail at $0, I do not believe I have the authority to override the
   Court’s directive and set bail for the defendant or approve a personal bond. I tell the
   Defendants (most of whom appear to be entitled bail) s/he will have to wait for Judge
   Franklin to set bail and make the personal bond determination.



                                             5
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 7 of 46




   Colin Amann Response: On June 12, 2019, Judge Ramona Franklin called me on my cell
   phone and left a message asking me to return her call. When I called her back, she told me
   that she was concerned about a particular bond that I had set in a family violence case. I do
   not remember the particular defendant’s name. Nor do I remember if I had granted the
   defendant a personal bond. I do recall that Judge Franklin was concerned about the bond:
   it was either not as high as she would have liked, or she objected to a personal bond being
   granted. I think that it was the latter; but as I said, I simply cannot be certain. She asked if
   I could refer all bond determinations on family violence cases to her. My impression was
   that the bonds that I set in those matters should either be very high, or that I should set them
   at “no bond.” I told Judge Franklin that while I appreciated her concerns, I was obligated
   to set a bond (with very limited exceptions) in all cases, including those involving family
   violence.

   Later in 2019, or perhaps in early 2020, I don’t remember the exact month or date, Judge
   Randy Roll called me at the office and informed me that a particular capital murder case
   was heading to his court. He expressed concern that a number of bonds coming from the
   magistrates were not nearly as high as they should be, and that he did not want us to set a
   bond in that particular capital murder case. I told him that we did not set bonds in capital
   murder cases: bonds in capital murder cases are always set at “no bond.”

   Diana Olvera Response: No

   Andrew Martin Response: No.

   Lionel Castro Response: No.

   Eva Flores Response: No.

   Lisa Porter Response: No.

   James Callan Response: No, not that I recall to the best of my knowledge.

4. Please provide the names and dates of employment of any person employed as a Harris
   County Criminal Law Hearing Officer from 2010 through the present. Please also provide
   the dates of employment as a Criminal Law Hearing Officer of Defendant Judge Frank
   Aguilar.

    Hearing Officer Name                          Hire Date           End Date
    St Julian, Courtney C                             11/1/2016
    Diggs, Cheryl Harris                               9/3/2019
    Gaut, Jennifer Rebecca                             8/5/2019
    Olvera, Diana                                     8/19/2019
    Callan, James Michael                            11/12/2018


                                              6
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 8 of 46




       Martin, Andrew D                     2/1/2020
       Flores, Eva Garcia                   1/7/2019
       Porter, Lisa Gail                   7/27/2017
       Amann, Colin Bryan                   8/1/2017
       Castro, Lionel Jesse                9/16/2017
       Villagomez, Blanca                   6/3/2000                     6/30/2019
       Nicholas, Ronald                    1/22/2007                     1/31/2020
       Licata, Joseph                      3/11/2011                     8/29/2019
       Wallace, Jill                      10/25/2008                     8/16/2019
       Spence, Connie                      12/1/2016                     6/21/2019
       Hagstette, Eric                    10/26/2005                    10/31/2018
       Lewis, Travis                       4/30/2010                    12/31/2010


DATE: November 3, 2020                   Respectfully Submitted,

      Of Counsel:
      Vince Ryan
      Harris County Attorney             /s/ Rachel Fraser_____
                                         Rachel Fraser
                                         SBOT: 24079725
                                         Federal (Southern District) No. 2553428
                                         1019 Congress Plaza, 15th Floor
                                         Houston, TX 77002
                                         (713) 274-5383(telephone)
                                         (713) 755-8823 (facsimile)
                                         rachel.fraser@cao.hctx.net
                                         Attorney for Harris County




                                     7
      Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 9 of 46




                    IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 RUSSELL, et al.                                )
                                                )
 Plaintiffs,                                    )
                                                )
 v.                                             )       Case No. 4:19-cv-00226
                                                )       (Class Action)
 HARRIS COUNTY, TEXAS, et al.                   )       The Honorable Lee H. Rosenthal
                                                )       U.S. District Judge
 Defendants.                                    )
                                                )

 To:      Plaintiffs Dwight Russell et. al, by through their attorneys of record, Alex Karakatsanis
          Elizabeth Rossi, Jeffrey Stein, Joseph Grinstein, Liyah Brown, Mimi Marziani, Peter
          Steffensen, Neal Manne.

         Defendant Harris County serves these Objections and Responses to Plaintiffs’ Request

for Production to Defendant Harris County on this day, January, 5, 2021.

                                              Respectfully submitted,


 OF COUNSEL:
 CHRISTIAN D. MENEFEE
 TEXAS BAR NO. 24088049
 HARRIS COUNTY ATTORNEY

                                              /s/ Rachel Fraser____
                                              Rachel Fraser
                                              SBOT: 24079725
                                              Federal (Southern District) No. 2553428
                                              1019 Congress Plaza, 15th Floor
                                              Houston, TX 77002
                                              (713) 274-5383(telephone)
                                              rachel.fraser@cao.hctx.net
                                              Attorney for Defendant Harris County,
                                              Counsel to be Noticed


                                Certificate of Service

        I hereby certify that a true and correct copy of the foregoing instrument has been
 served by email on January 5, 2021, to all counsel of record.

                                                    1
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 10 of 46




HARRIS COUNTY’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ REQUESTS
                        FOR PRODUCTION

29. Please produce all documents reflecting a Felony Judge’s approval of an appointed defense
attorney’s request for payment of a fee or expense and the vouchers filed by defense attorneys
that list the hours worked and the type of work done, including all documents that have been
docketed as “ATTORNEY – FEE EXPENSE CLAIM (DISTRICT)”.

Objection: Objection in that this request is overbroad and unduly burdensome in that it requests
massive amounts of data, including fee or expense reports and vouchers filed by all defense
attorneys in Harris County, dating back six years.

Response: Subject to and without waiving the foregoing objection, see HC 207,578 - 284,340.

HC 207,578 – 284,340 are Confidential pursuant to Dkt# 276 in that they contain dates of birth,
address and telephone numbers, social security numbers.

30. Please produce a spreadsheet providing the following data for cases filed from January 1,
2015 through the present:
       a. Name
       b. SPN
       c. Case number
       d. Date and time of arrest
       e. Name of first defense attorney
       f. Date first defense attorney appointed
       g. SPN of first assigned defense attorney
       h. Name of second defense attorney
       i. Date second defense attorney appointed
       j. SPN of second defense attorney
       k. Name of third defense attorney
       l. Date third defense attorney appointed
       m. SPN of third defense attorney

Response: See HC 207,577 previously distributed to all parties in the case on December 11,
2020.




                                               2
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 11 of 46




DATE: January 5, 2021

                                   Respectfully submitted,


OF COUNSEL:
CHRISTIAN D. MENEFEE
TEXAS BAR NO. 24088049
HARRIS COUNTY ATTORNEY

                                   /s/ Rachel Fraser____
                                   Rachel Fraser
                                   SBOT: 24079725
                                   Federal (Southern District) No. 2553428
                                   1019 Congress Plaza, 15th Floor
                                   Houston, TX 77002
                                   (713) 274-5383(telephone)
                                   rachel.fraser@cao.hctx.net
                                   Attorney for Defendant Harris County,
                                   Counsel to be Noticed




                                      3
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 12 of 46




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                               )
 RUSSELL, et al.                               )
                                               )
 Plaintiffs,                                   )
                                               )
 v.                                            )       Case No. 4:19-cv-00226
                                               )       (Class Action)
 HARRIS COUNTY, TEXAS, et al.                  )       The Honorable Lee H. Rosenthal
                                               )       U.S. District Judge
 Defendants.                                   )
                                               )

 To:     Plaintiffs Dwight Russell Et. Al, by through their attorneys of record, Alex Karakatsanis
         Elizabeth Rossi, Jeffrey Stein, Joseph Grinstein, Liyah Brown, Mimi Marziani, Peter
         Steffensen, Neal Manne.

        Defendant Harris County serves these First Supplemental Objections and Responses to

Plaintiffs’ First Set of Interrogatories on this day, November 10, 2020.

                                                         Respectfully Submitted,

        Of Counsel:
        Vince Ryan
        Harris County Attorney                           /s/ Rachel Fraser_____
                                                         Rachel Fraser
                                                         SBOT: 24079725
                                                         Federal (Southern District) No. 2553428
                                                         1019 Congress Plaza, 15th Floor
                                                         Houston, TX 77002
                                                         (713) 274-5383(telephone)
                                                         (713) 755-8823 (facsimile)
                                                         rachel.fraser@cao.hctx.net
                                                         Attorney for Harris County


                                 Certificate of Service

        I hereby certify that a true and correct copy of the foregoing instrument has been
 served by email on November 10, 2020 to all counsel of record.




                                                   1
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 13 of 46




HARRIS COUNTY’S FIRST SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
           PLAINTIFFS’ FIRST SET OF INTERROGATORIES

 1. Please identify all people charged with felony offenses between 2015 and the present, the
    date they or their lawyer filed a bail motion and/or a writ petition pertaining to bail, and
    the date any hearing on the motion was held. If no hearing was held, please indicate as
    such. If a hearing was held but no record exists, state that as well.

    Objection: The Harris County District Clerk did not track this information prior to 2020
    and cannot accurately recreate this data to the degree of certainty, and with the accuracy,
    that Plaintiff’s request.
    Response: Subject to and without waiving objections, see HC 119,774 (excel file
    containing motions filed with the word “Bail” in the title) and HC 119,775 (excel file
    containing writ cases), for the requested date ranges.

 2. During the Article 15.17 hearings in the jail, Hearing Officers routinely state that they will
    “refer” or “defer” to the Felony Judge the decision to release a person on a personal bond.
    For example, see the hearings described in Dkt. 259-1, rows 1–5, 12–14, 16–18. For each
    Hearing Officer, explain how the Hearing Officer decides whether to “refer” or “defer” the
    decision on a personal bond, and state specifically whether each Hearing Officers considers
    any instructions, rules, policies, or preferences of the Felony Judges when deciding whether
    to “refer” or “defer” a decision on a personal bond.

    Objection: This request is vague and ambiguous in the use of the words “refer” and
    “defer,” and the assignment of a particular meaning to them. Harris County further objects
    in that this questions is premised upon the assumption that the hearing officers do not rule
    on a case by case basis, which they do in compliance with State and Federal law.
    Responses: Subject to and without waiving all applicable objections:
    Courtney St. Julian Response: I usually use the term “refer” the decision to the District
    Court Judge if I do not grant a personal bond. This decision is based on Texas Code of
    Criminal Procedure Article 17.03 which enumerates charges for which a Hearing Officer
    may not grant a personal bond. In all other cases, I examine the specific allegations, review
    the PSA and financial affidavit, and consider the arguments of the State and Defense. If I
    determine the Defendant poses a risk to community safety or is a risk not to appear in court,
    I refer the pre-trial release bond decision to the District Court Judge. I make the bond
    decisions on a case-by-case basis.
    Cheryl Diggs Response: I make the bond decisions on a case-by-case basis. If I state on
    the record that I am referring or deferring a personal bond decision, I denied the personal
    bond because one of the following situations applies to the accused person appearing in
    front of me:
        a. They have an ICE hold and releasing them on a personal bond would subject them
           to being sent to ICE custody;

                                              2
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 14 of 46




      b. They are charged with a capital offense;
      c. They are charged with another offense under section 17.03 of the Texas Code of
         Criminal Procedure and I am not authorized to grant a personal bond (this was the
         case in Document 259-1 example 8 – B.Y. – B.Y. was charged with Burglary of a
         Building and I do not have the authority to approve a personal bond for 17.03
         offenses) (Document 259-1 example 11 - this was the case with M.C.-A. M.C-A.
         was charged with Aggravated Robbery Deadly Weapon which is an offense under
         17.03- I do not have the authority to grant a personal bond in 17.03 offenses);
      d. They are “under supervision” already for an offense that is not a nonviolent felony
         or misdemeanor. I consider “under supervision” as being already out on bond, on
         parole, on probation or deferred adjudication (Document 259-1 example 14 - this
         was the case with G.R. G.R. was charged with DWI with Two or More Previous
         Convictions - G.R. was on parole/under supervision. G.R. had prior DWI
         convictions from 2004, 2008, 2009, and 2014).
      e. They have a pending hold for another jurisdiction that is set at no bond; or,
      f. They have a pending motion to adjudicate or motion to revoke probation that is set
         at no bond.

   Jennifer Gaut Response: I don’t generally tell Defendants I am referring / deferring the
   issue of a pre-trial release bond to the District Judge. I can’t say that I have never used
   these terms, I just do not have a specific memory of it. I may have used the language when
   GA-13 was initially issued (I would say I was not approving a pre-trial release bond
   because I was prohibited from approving a pre-trial release bond under GA 13). I either
   approve a pre-trial release bond or I do not. However, I do tell Defendants who do not
   receive a pre-trial release bond that if they are unable to post bond, they are entitled to a
   bail review hearing with the Judge in their Court because their Judge may approve them
   for a pre-trial release bond or lower their bail amount to something they can afford.

   I also tell Defendants on cases that fall under 17.03 of the Texas Code of Criminal
   Procedure (e.g. Agg Robb DW, Murder, Burglary, etc.) that only District Court Judges can
   approve pre-trial release bonds on those types of cases. I make the bond decisions on a
   case-by-case basis.

   Diana Olvera Response: I rarely use the words “refer” or “defer.” If I did use or have
   used these words it would be in the context of not being able to grant a personal bond,
   usually a case under which the law does not permit me to grant a personal bond. (Code of
   Criminal Procedure, Article 17.03).

   As a Hearing Officer I do not consider any instructions, rules, policies, or preferences of
   the Felony Judges when deciding whether to “refer” or “defer” a decision on a personal
   bond. I make the bond decisions on a case-by-case basis.

   Andrew Martin Response: In each case on my dockets, I independently make the decision
   on the issue of bail. I set a bail amount or in rare occasions I set the bail amount at zero,
   0. I do not consider any instructions, rules, policies or preferences of the Felony Judges



                                             3
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 15 of 46




   when deciding the issue of bail or any other issues under Article 15.17. I make the bond
   decisions on a case-by-case basis.

   Colin Amann Response: I do not routinely “refer” or “defer” to the felony court the
   question of whether a personal bond should be granted. I do advise each felony defendant
   if the law (Code of Criminal Procedure, Article 17.03) prohibits me from considering
   whether a personal bond can be granted. And if any defendant questions the amount of the
   bond that I set, I do tell him that the felony court judge can always adjust the bond that I
   have set, and can also consider whether a personal bond should be granted. As far as I
   know, there are no “instructions, rules, policies, or preferences of the Felony Judges when
   deciding whether to ‘refer’ or ‘defer’ a decision on a personal bond.” I make the bond
   decisions on a case-by-case basis.

   Eva Flores Response: I will always “defer” a decision on a personal bond to a district
   court judge when I am prohibited from granting a personal bond by the Texas Code of
   Criminal Procedure Article 17.03. I will sometimes “defer” a decision on a personal bond
   to a trial court judge when a defendant is on multiple bonds or any form of probation and
   has been charged with a new offense, as the trial court judge has been supervising the
   defendant longer than I have, and will be likely to have more information available to them
   to determine what, if any, additional bond conditions may be appropriate for a defendant,
   or whether a personal bond is at all appropriate for a defendant. I have not been given any
   instructions, rules, policies, or preferences from or by any felony judge, and so therefore I
   do not consider such when making bond decisions. I do rely on and consider past
   experience, knowledge, and training when making bond decisions. I make the bond
   decisions on a case-by-case basis.

   Lionel Castro Response: I do not ‘refer’ or ‘defer’ decisions to release an individual on
   personal bond. I will either grant or deny a personal bond at the hearing. If I set a surety
   bond and the defendant is unable to make that bond, the defendant may then ask the District
   Court Judge for a personal bond, but I do not ‘defer’ the grant or refusal of a personal bond
   at the 15.17 hearing. I make the bond decisions on a case-by-case basis.

   James Callan’s Response: First, I do not routinely “refer” or “defer” the decision to
   release a person on personal bond to the felony judges (the judges of the district courts). I
   do not recall any instances where I have “deferred” or “referred” the decision of whether
   an individual receives or doesn’t receive a personal bond to the district court judge. I either
   grant a personal bond or I don’t. On a rare occasion, I have “referred” or “deferred” the
   entire bail decision, i.e., the setting of the bail amount (whether it be a cash bond, surety
   bond or personal bond) to the district court judge. To the best of my knowledge and
   recollection, this has occurred in those cases where the district court judge has the authority
   to deny bail altogether, i.e., capital murder cases, cases where the Defendant is categorized
   as a habitual offender, etc. Generally, this occurred in situations where I believed that I did
   not have sufficient information in the case to make an informed decision regarding bail,
   and I felt a more expanded hearing with witnesses, evidence, etc., was necessary to make
   an intelligent bail decision. I am not aware of any instructions, rules, policies, or
   preferences of the felony judges (district court judges) regarding decisions to “refer” or

                                             4
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 16 of 46




   “defer” a decision on a personal bond. I have discretion and am bound by the law. Besides
   the constitutions, statutes and case law, the only other rules that would be applicable are
   the Local Rules of the Courts in Harris County, Texas. Prior to my employment here, I
   was aware that there were some bail bond guidelines in place, but that they were just that,
   guidelines, and were not hard and fast rules. My understanding is that we have discretion
   as required by law. I make the bond decisions on a case-by-case basis.

   Lisa Porter Response: During the Article 15.17 hearings in the jail, my decision to refer
   to the felony judge the decision of whether or not to release the person on a personal bond
   is based on the following information: Articles 15 and 17 of the Texas Code of Criminal
   Procedure, Article 1 sections 11, 11a, 11b and 11c of the Texas Constitution, the
   information contained in the pre-trial services report, information provided by the assistant
   public defender, information provided by the prosecutor, and the felony bail schedule
   (which I may reference as guideline, but not as a dispositive decision) and which can be
   found on the website for the district courts. I have never received any instructions, rules,
   policies or preferences from any of the felony judges. I make the bond decisions on a case-
   by-case basis.

3. At any point from January 1, 2017 through the present, has any Felony Judge (or collection
   of Felony Judges, or someone acting on behalf of a Felony Judge, e.g. a court coordinator
   or staff attorney) instructed, requested, advised, or required any Hearing Officer, either
   directly or through another government official such as pretrial services, to refer or defer
   the decision on a personal bond, whether in an individual case or categories of cases (e.g.
   for all people charged with certain crimes or with a certain criminal history), to the
   presiding Felony Judge? If the answer is yes, name each judge and official involved and
   describe the timing, circumstances, and content of the instruction, request, advice, or
   requirement.

   Courtney St. Julian Response: I personally have never been instructed in such a manner,
   nor am I aware if any other Hearing Officer has received this type of instruction.

   Cheryl Diggs Response: No.

   Jennifer Gaut Response: Beginning in June or July 2020, I and other hearing officers
   began to notice that Judge Ramona Franklin was issuing Court Directives setting bail at $0
   on To Be warrants after the To Be warrant was signed by a hearing officer (all To Be
   warrants get forwarded to the assigned Court after they are signed by a hearing officer).
   The Defendant is not in custody when Judge Franklin is setting bail at $0 on the To Be
   warrant(s). Once the Defendant is in custody on the To Be warrant, he/she is interviewed
   by pre-trial services and appears on a probable cause docket but their bail already shows to
   be set at $0. The Court Directive is viewable in DEEDs. Because Judge Franklin has issued
   a Court Directive setting bail at $0, I do not believe I have the authority to override the
   Court’s directive and set bail for the defendant or approve a personal bond. I tell the
   Defendants (most of whom appear to be entitled bail) s/he will have to wait for Judge
   Franklin to set bail and make the personal bond determination.



                                             5
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 17 of 46




   Colin Amann Response: On June 12, 2019, Judge Ramona Franklin called me on my cell
   phone and left a message asking me to return her call. When I called her back, she told me
   that she was concerned about a particular bond that I had set in a family violence case. I do
   not remember the particular defendant’s name. Nor do I remember if I had granted the
   defendant a personal bond. I do recall that Judge Franklin was concerned about the bond:
   it was either not as high as she would have liked, or she objected to a personal bond being
   granted. I think that it was the latter; but as I said, I simply cannot be certain. She asked if
   I could refer all bond determinations on family violence cases to her. My impression was
   that the bonds that I set in those matters should either be very high, or that I should set them
   at “no bond.” I told Judge Franklin that while I appreciated her concerns, I was obligated
   to set a bond (with very limited exceptions) in all cases, including those involving family
   violence.

   Later in 2019, or perhaps in early 2020, I don’t remember the exact month or date, Judge
   Randy Roll called me at the office and informed me that a particular capital murder case
   was heading to his court. He expressed concern that a number of bonds coming from the
   magistrates were not nearly as high as they should be, and that he did not want us to set a
   bond in that particular capital murder case. I told him that we did not set bonds in capital
   murder cases: bonds in capital murder cases are always set at “no bond.”

   Diana Olvera Response: No

   Andrew Martin Response: No.

   Lionel Castro Response: No.

   Eva Flores Response: No.

   Lisa Porter Response: No.

   James Callan Response: No, not that I recall to the best of my knowledge.

4. Please provide the names and dates of employment of any person employed as a Harris
   County Criminal Law Hearing Officer from 2010 through the present. Please also provide
   the dates of employment as a Criminal Law Hearing Officer of Defendant Judge Frank
   Aguilar.

    Hearing Officer Name                          Hire Date           End Date
    St Julian, Courtney C                             11/1/2016
    Diggs, Cheryl Harris                               9/3/2019
    Gaut, Jennifer Rebecca                             8/5/2019
    Olvera, Diana                                     8/19/2019
    Callan, James Michael                            11/12/2018


                                              6
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 18 of 46




       Martin, Andrew D                      2/1/2020
       Flores, Eva Garcia                    1/7/2019
       Porter, Lisa Gail                    7/27/2017
       Amann, Colin Bryan                    8/1/2017
       Castro, Lionel Jesse                 9/16/2017
       Villagomez, Blanca                    6/3/2000                     6/30/2019
       Nicholas, Ronald                     1/22/2007                     1/31/2020
       Licata, Joseph                       3/11/2011                     8/29/2019
       Wallace, Jill                       10/25/2008                     8/16/2019
       Spence, Connie                       12/1/2016                     6/21/2019
       Hagstette, Eric                     10/26/2005                    10/31/2018
       Lewis, Travis                        4/30/2010                    12/31/2010
       Aguilar, Frank (as a HO)            12/24/2005                    10/27/2010


DATE: November 10, 2020                   Respectfully Submitted,

      Of Counsel:
      Vince Ryan
      Harris County Attorney              /s/ Rachel Fraser_____
                                          Rachel Fraser
                                          SBOT: 24079725
                                          Federal (Southern District) No. 2553428
                                          1019 Congress Plaza, 15th Floor
                                          Houston, TX 77002
                                          (713) 274-5383(telephone)
                                          (713) 755-8823 (facsimile)
                                          rachel.fraser@cao.hctx.net
                                          Attorney for Harris County




                                      7
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 19 of 46




                                      VERIFICATION

STATE OF TEXAS                                §
                                              §
COUNTY OF HARRIS                              §

I, Ed Wells, state that I have read Harris County’s Objections and Responses to Plaintiff’s First

Set of Interrogatories, and my answer to i nt errogat or y question 4 is true to the best of my

knowledge, information, and belief. I declare under penalty of perjury that the foregoing is true

and correct.



Dated this 9th day of November , 2020.




                      Ed Wells
   Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 20 of 46



                                  United States District Court
                                   Southern District of Texas
                                       Houston Division

  Dwight Russell, et al.,                      §
          Plaintiffs,                          §
                                               §
  v.                                           §            Case No. 4:19-cv-00226
                                               §
  Harris County, Texas, et al.,                §
         Defendants.                           §


                  Defendant Harris County’s Responses to State Intervenors’
                             First Request for Interrogatories




 To:    The State of Texas, the Honorable Greg Abbott, Governor of Texas, and the Honorable
        Ken Paxton, Attorney General of Texas, by through its attorneys of record, Kimberly
        Ann Gdula, Texas Office of the Attorney General, P.O. Box 12548, Capitol Station,
        Austin, Texas 78711-2548.

       Defendant Harris County serves these Objections and Responses to State Intervenor’s

Request for Interrogatories

                                                   Respectfully submitted,

       Of Counsel:
       Vince Ryan
       Harris County Attorney                      /s/ Brandon Draper
                                                   Brandon Draper
                                                   SBOT: 24096064
                                                   Federal (Southern District) No. 3098164
                                                   1019 Congress Plaza, 15th Floor
                                                   Houston, TX 77002
                                                   (713) 274-5358 (telephone)
                                                   (713) 755-8823 (facsimile)
                                                   Brandon.Draper@cao.hctx.net
                                                   Rachel Fraser
                                                   SBOT: 24079725
                                                   Federal (Southern District) No. 2553428
                                                   1019 Congress Plaza, 15th Floor
                                                   Houston, TX 77002
                                                   (713) 274-5383(telephone)
                                                   (713) 755-8823 (facsimile)
                                                                                       Page 1
   Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 21 of 46



                                                     rachel.fraser@cao.hctx.net
                                                     Attorneys for Harris County

                    Certificate of Service

        I hereby certify that a true and correct copy of the foregoing instrument has been
 served by email on September 28, 2020 to all counsel of record.

Darren L. McCarty                                    Ken Paxton
Deputy Attorney General for Civil Litigation         Attorney General of Texas

Thomas A. Albright                                   Jeffrey C. Mateer
Chief for General Litigation Division                First Assistant Attorney General

Kimberly Ann Gdula                                   Ryan L. Bangert
Special Litigation Counsel                           Deputy First Assistant Attorney General
kimberly.gdula@oag.texas.gov                         Eric A. Hudson
Adam Arthur Biggs                                    Special Counsel
Texas Bar No. 24077727                               Special Litigation Unit
Southern District No. 2964087                        Texas Bar No. 24059977
Adam.Biggs@oag.texas.gov                             Southern District ID: 1000759
                                                     Eric.Hudson@oag.texas.gov
Matthew Bohuslav                                     P.O. Box 12548, Capitol Station
Texas Bar No. 1303218                                Austin, Texas 78711-2548
Southern District ID: 1303218                        (512) 936-1414 | FAX: (512) 936-0545
Matthew.Bohuslav@oag.texas.gov
Todd A. Dickerson
Texas Bar No. 24118368
Admitted Pro Hac Vice
Todd.Dickerson@oag.texas.gov
Caroline Alyssa Meridith
Texas Bar No. 24091501
Southern District ID: 3555429
Caroline.Merideth@oag.texas.gov
Dominique G. Stafford
State Bar No. 24079382
Southern District ID: 3195055
Dominique.Stafford@oag.texas.gov
Assistant Attorneys General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2120 | FAX: (512) 320-0667
Counsel for State Intervenors
                                               /s/ Brandon Draper
                                               Brandon Draper
                                               Assistant County Attorney


                                                                                          Page 2
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 22 of 46




        Harris County’s Response to State Intervenors’ First Set of Interrogatories

Interrogatory No. 1: Identify the total number of felony arrestees that received an initial bail
hearing before a Hearing Officer during the relevant period.

Response: See the documents labelled HC 013 – HC 017.

Interrogatory No. 2: Of those identified in response to Interrogatory No. 1, identify the total
number of felony arrestees that received unsecured bail.

Response: See response to Interrogatory 1.

Interrogatory No. 3: Of those identified in response to Interrogatory No. 1, identify the total
number of felony arrestees that received secured bail.

Response: See response to Interrogatory 1.

Interrogatory No. 4: Of those identified in response to Interrogatory No. 1, identify the total
number of felony arrestees that were already on bail/bond for a previous offense (misdemeanor
or felony) at the time of their bail hearing for the new felony offense.

Response: JWEB does not store the requested information in the manner requested by Plaintiff.
Harris County can provide a separate list of misdemeanor cases. As per Plaintiff’s request,
Harris County will not be providing this separate list.

Interrogatory No. 5: Of those that received secured bail that were identified in response to
Interrogatory No. 3, identify the total number of arrestees that were ineligible to receive
unsecured bail from a Hearing Officer under Texas law.

Response: Objection. This question is vague and overbroad, speculative, and calls for a legal
conclusion as to the definition of “ineligible.”

Interrogatory No. 6: Of those that received secured bail that were identified in response to
Interrogatory No. 3, identify the total number of arrestees that were ineligible to receive
unsecured bail because they were subject to a hold precluding release. A “hold” includes, but is
not limited to, immigration detainers or other deportation orders/requests; warrants; extradition
requests or warrants; or any other legal request precluding release.

Response: See Response to Interrogatory 5.

Interrogatory No. 7: Of those identified in response to Interrogatory No. 1, identify all
instances in which a Hearing Officer affixed bail (secured or unsecured) below what was
recommended by the felony bail schedule/Public Safety Assessment.

Response: See the documents labelled HC 000099 – HC 119,734.




                                                                                         Page 3
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 23 of 46




Interrogatory No. 8: Of those identified in response to Interrogatory No. 1, identify the total
number of arrestees that were represented by the Public Defender’s Office at an initial bail
hearing. For any arrestee that did not receive counsel, please provide an explanation for why
representation did not occur.

Response: The only reason an arrestee would not receive counsel is (1) the person has refused
our representation, (2) the person will be represented at the hearing by private counsel, or (3) the
person is released without a hearing. Additionally, some magistrates had objected to the Public
Defender’s Office’s appearance where the arrestee was not present. However, the O’Donnell
monitors explained that this was inappropriate, that the Public Defender’s Office should
represent arrestees even when they are not present, and this is no longer an issue.

There are also significant categories of felony arrestees that the Public Defender’s Office does
not represent because they are not taken before the magistrate for a 15.17 hearing: 1) bond
forfeitures, 2) bond revocations, 3) motions to adjudicate, and 3) motions to revoke probation.
On these cases, Public Defender’s Office’s represents misdemeanor arrestees, but does not
represent felony arrestees.

The Public Defender’s Office also does not represent people arrested on out-of-county warrants,
parole warrants, or anything extra-jurisdictional.

Some arrestees are also released without a hearing. This includes 1) people who are given an
automatic personal bond called an Early Presentment (EP) for felonies or 2) a General Order
Bond (GOB) for misdemeanors, and 3) felonies whose bond is set automatically according to the
bail schedule and subsequently pay the bail before they make it to the 15.17 hearing.

For people who do have a 15.17 hearing and the Public Defender’s Office’s does not represent
them, the hearing is recorded on the magistrate’s form by leaving a blank in the space for the
name of the defense attorney

While an exact number is unknown, the number could likely be determined by taking total
persons coming through JPC, subtract Class C cases, subtract the persons released without a
hearing, and subtract the total number of persons the Public Defender’s Office represents.

Interrogatory No. 9: Of those identified in response to Interrogatory No. 1, identify all
instances in which a Hearing Officer adopted the bail recommendation made by the assistant
public defender.

Response: See Response to Interrogatory 7.

Interrogatory No. 10: Identify any arrestees charged with a new felony offense that appealed
the denial of unsecured bail at an initial hearing to the presiding District Court Judge.

Response: Prior to 07/01/2020, JWEB did not track this data. For such data from that date
forward, see the response to Interrogatory 1.




                                                                                            Page 4
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 24 of 46




Interrogatory No. 11: Identify any arrestees charged with a new felony offense that did not
receive unsecured bail at an initial bail hearing but later received unsecured bail from a District
Court Judge.

Response: See the response to Interrogatory 1.

Interrogatory No. 12: Identify any arrestee charged with a new felony offense that you believe
has had secured bail imposed without consideration of the factors set out in the Texas law. For
each person identified, please provide a corresponding cause number.

Response: Objection. This questions calls for a legal conclusion.

Without waiving the above objection, every defendant that appears before a probable cause
court, whether for a felony or misdemeanor, is to be granted an individualized bail hearing where
the hearing officer considers the defendant’s financial affidavit, the pretrial interview, criminal
history (including pending cases), the facts of the present case, and argument of counsel for the
State and defendant. Such action is taken in compliance with O’Donnell v. Harris County, 892
F. 3d 147, 163 (5th Cir. 2018).

Interrogatory No. 13: Identify any Hearing Officers that you believe has imposed secured bail
without first conducting an individualized assessment of an arrestee, including consideration of
an arrestees’ finances.

Response: See Response to Interrogatory 12.

Interrogatory No. 14: Identify any Hearing Officer that Harris County contends has violated the
United States Constitution, Texas Constitutions, or Texas law in setting felony bail during the
relevant period. For each identified provide the exact act that you contend is violative and a
cause number for each case in which a violation has occurred in.

Response: See Response to Interrogatory 12

Interrogatory No. 15: Identify all steps taken by Harris County to ensure that Hearing Officers
do not violate the United States Constitution, Texas Constitutions, or Texas law in setting felony
bail.

Response: See Response to Interrogatory 12

Interrogatory No. 16: Identify with specificity any part of Harris County’s current felony bail
system that you contend violates the United States Constitution, Texas Constitutions, or Texas
law.

Response: See Response to Interrogatory 12

Interrogatory No. 17: Identify all procedural reforms/changes Harris County has made to the
bail system for felony arrestees since January 1, 2016. For each step identified, include the



                                                                                           Page 5
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 25 of 46




approximate date the reform/change went       into   effect   and   identify   any   written
policies/memoranda putting them into place.

Response: See Response to Interrogatory 12




                                                                                     Page 6
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 26 of 46
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 27 of 46
   Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 28 of 46




                         UNITED STATES DISTRICT
                       COURT SOUTHERN DISTRICT OF
                         TEXAS HOUSTON DIVISION

  DWIGHT RUSSELL, et al.,                §
      Plaintiffs,                        §
                                         §
  v.                                     §           Case No. 4:19-cv-00226
                                         §
  HARRIS COUNTY, TEXAS, et al.,          §
      Defendants.                        §


             HARRIS COUNTY’S OBJECTIONS AND RESPONSES TO STATE
             INTERVENORS’ FIRST SET OF REQUESTS FOR PRODUCTION



 TO:   The State of Texas, the Honorable Greg Abbott, Governor of Texas, and the
       Honorable Ken Paxton, Attorney General of Texas, by through its attorney of
       record, Adam Biggs, Attorney General Of Texas, P.O. Box 12548, Capitol
       Station, Austin, Texas 78711-2548.

       Defendant Harris County (“Defendant”), now serves its Objections and

Responses to State Intervenors’ First Set of Requests for Production in the above

entitled and numbered cause.

                                     Respectfully submitted,
                                             __/s/ Rachel Fraser
                                             RACHEL FRASER
VINCE RYAN                                   Assistant County Attorney
HARRIS COUNTY ATTORNEY                       SBN 24079725
                                             Federal(Southern District) No. 2553428
                                             1019 Congress, 15th Floor
                                             Houston, Texas 77002
                                             Telephone: (713) 274-5383
                                             Facsimile: (713) 755-8924
                                             Rachel.fraser@cao.hctx.net
                                             Brandon Draper
                                             SBOT: 24096064
                                             Federal(Southern District) No. 3098164
                                             1019 Congress Plaza, 15th Floor
                                             Houston, TX 77002


                                                                              Page 1
   Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 29 of 46



                                           (713) 274-5358 (telephone)
                                           (713) 755-8823 (facsimile)
                                           Brandon.Draper@cao.hctx.net


                            CERTIFICATE OF SERVICE

    I hereby certify that on September 25, 2020, a true and correct copy of HARRIS
COUNTY’S OBJECTIONS AND RESPONSES TO STATE INTERVENORS’ FIRST SET OF
REQUESTS FOR PRODUCTION was served electronically to counsel of record.


                                    /S/ Rachel Fraser
                                    RACHEL FRASER
                                    Assistant County Attorney




                                                                          Page 2
   Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 30 of 46



                              GENERAL OBJECTIONS

1.     Defendant objects to the definitions and instructions relating to State
Intervenors’ discovery requests to the extent that they seek to impose obligations which
are not required by the Federal Rules of Civil Procedure, the Local Rules for the
Southern District of Texas, or by the District Court’s scheduling and other orders issued
in this case.

2.     Defendant objects to State Intervenors’ discovery requests (and the definitions
and instructions relating to such requests) to the extent that they seek to impose an
obligation upon it to produce information and/or documents authored and/or issued
more than two years prior to the date of the incident allegedly giving rise to this lawsuit.

3.     Defendant objects to State Intervenors’ discovery requests (and the definitions
and instructions relating to such requests) to the extent that they seek to impose an
obligation upon it to produce information and/or documents authored and/or issued
after the date of the incident allegedly giving rise to this lawsuit.

4.     Defendant objects to State Intervenors’ discovery requests (and the definitions
and instructions relating to such requests) to the extent that they seek to impose an
obligation upon it to produce information and/or documents regarding theories of
recovery that are not expressly alleged against it in State Intervenors’ Second
Amended.

              HARRIS COUNTY’S OBJECTIONS AND RESPONSES TO STATE
              INTERVENORS’ FIRST SET OF REQUEST FOR PRODUCTION

 REQUEST FOR PRODUCTION NO. 1:

 All videos and recordings of probable cause and initial bail hearings for felony
 arrestees in Harris County since January 1, 2020.

 Response: HC Bates Videos HC082 – HC097, HC098 probable cause and initial bail
 hearings, limited in number pursuant to our conversation on August 27, 2020.

 REQUEST FOR PRODUCTION NO. 2:

 All documents or statements generated by the Pretrial Services department during
 interviews completed in preparation for felony arrestee bail hearings since January
 1, 2019.

 Response: See HC Bates HC023 – HC048, HC078 (excel), HC079 (excel), limited in
 number pursuant to our conversation on or about August 27, 2020.

 HC023 – HC048 are Confidential pursuant to Dkt#276 in that they contain
 identifying information, dates of birth, driver’s license numbers, social security

                                                                                      Page 3
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 31 of 46



numbers, physical and mental health information, substance abuse information,
home address, telephone numbers. HC078 – HC079 are Confidential pursuant to
Dkt#276 in that they contain identifying information, namely dates of birth.

REQUEST FOR PRODUCTION NO. 3:

All affidavits of financial condition completed in preparation for felony arrestee initial
bail hearings since January 1, 2019.

Response: See HC Bates HC023 – HC048, HC078 (excel), HC079 (excel), limited in
number pursuant to our conversation on or about August 27, 2020.

HC023 – HC048 are Confidential pursuant to Dkt#276 in that they contain
identifying information, dates of birth, driver’s license numbers, social security
numbers, physical and mental health information, substance abuse information,
home address, telephone numbers. HC078 – HC079 are Confidential pursuant to
Dkt#276 in that they contain identifying information, namely dates of birth.

REQUEST FOR PRODUCTION NO. 4:

All public safety risk assessment scores and related documentation completed in
preparation for felony arrestee initial bail hearings since January 1, 2019.

Response: See HC Bates HC023 – HC048, HC078 (excel), HC079 (excel), limited in
number pursuant to our conversation on or about August 27, 2020.

HC023 – HC048 are Confidential pursuant to Dkt#276 in that they contain
identifying information, dates of birth, driver’s license numbers, social security
numbers, physical and mental health information, substance abuse information,
home address, telephone numbers. HC078 – HC079 are Confidential pursuant to
Dkt#276 in that they contain identifying information, namely dates of birth.

REQUEST FOR PRODUCTION NO. 5:

All probable cause and bail order forms completed by Hearing Officers for felony
arrestees since January 1, 2019.

Response: See HC Bates 000099 – HC 119,734.

REQUEST FOR PRODUCTION NO. 6:

All contracts and agreements between Harris County and the Harris County Public
Defender’s Office which relates to the representation of felony arrestees at initial bail
hearings since January 1, 2019.

Objection: Harris County objects to this request in that this is a vague and
ambiguous; the Public Defender’s Office is a department within Harris County.

                                                                                  Page 4
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 32 of 46




Response: Subject to and without waiving Harris County’s objections, see Bates
HC049 – HC050.

REQUEST FOR PRODUCTION NO. 7:

All policies or procedures related to initial bail hearings for felony arrestees since
January 1, 2019.

Response: See HC Bates HC080-HC081.

REQUEST FOR PRODUCTION NO. 8:

All scripts used during initial bail hearings for felony arrestees since January 1, 2019.

Response: See HC Bates HC051 – HC077.

REQUEST FOR PRODUCTION NO. 9:

All training materials related to initial bail hearings for felony arrestees since
January 1, 2019.

Response: Harris County does not possess training materials related to felony bail
hearings. When Hearing Officers are hired, they are encouraged to become familiar
with Article 17 of the Code of Criminal Procedure.

REQUEST FOR PRODUCTION NO. 10:

All communications between Plaintiffs’ counsel and any member of the Harris County
Commissioner’s Court, County Judge Lina Hidalgo, Sheriff Ed Gonzalez, or any
member of these elected officials’ staff related to this lawsuit since January 1, 2018.

Objection: Harris County objects to this request as vague, ambiguous and overly broad in that
State Intervenors’ ask for information “related to this lawsuit.” Harris County further objects in
that it is unduly burdensome, immaterial, not reasonably calculated to lead to the production of
admissible evidence and is a “fishing expedition.”

REQUEST FOR PRODUCTION NO. 11:

All communications between Plaintiffs’ counsel and any member of the Harris County
Commissioner’s Court, County Judge Lina Hidalgo, Sheriff Ed Gonzalez, or any
member of these elected officials’ staff related to the felony bail process since January
1, 2018.

Objection: Harris County objects to this request as vague, ambiguous and overly broad in that
State Intervenors’ ask for information “related to this lawsuit.” Harris County further objects in


                                                                                         Page 5
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 33 of 46



that it is unduly burdensome, immaterial, not reasonably calculated to lead to the production of
admissible evidence and is a “fishing expedition.”

REQUEST FOR PRODUCTION NO. 12:

All communications between Plaintiffs’ counsel and any member of the Harris County
Commissioner’s Court, County Judge Lina Hidalgo, Sheriff Ed Gonzalez, or any
member of these elected officials’ staff related to obtaining counsel for the District
Court Judges that is not the Office of the Attorney General since January 1, 2019.

Objection: Harris County objects to this request as vague, ambiguous and overly broad in that
State Intervenors’ ask for information “related to the obtaining counsel.” Harris County further
objects in that it is unduly burdensome, immaterial, not reasonably calculated to lead to the
production of admissible evidence and is a “fishing expedition.”

REQUEST FOR PRODUCTION NO. 13:

All documents that you contend show that Harris County is not currently complying
with the requirements of the Fifth Circuit’s opinion in ODonnell v. Harris County.

Objection: Harris County objects to this request as vague, ambiguous and overly broad in that
State Intervenors’ ask for documents that Harris County is not complying “with the
requirements of the Fifth Circuit’s opinion in ODonnell v Harris County.” This calls for legal
conclusions and interpretations, and calls for speculation.

Response: Subject to and without waiving Objections, none.

REQUEST FOR PRODUCTION NO. 14:

A copy of all documents that you have produced or will produce to Plaintiffs or any
other party in this lawsuit.

Response: See HC Bates HC01 – HC022, served electronically on all parties on
September 16, 2020.




                                                                                       Page 6
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 34 of 46




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

   DWIGHT RUSSELL, et al.,                        §
       Plaintiffs,                                §
                                                  §
   v.                                                       Case No. 4:19-cv-00226
                                                  §
                                                  §
   HARRIS COUNTY, TEXAS, et al.,                  §
        Defendants.                               §


             DEFENDANT HARRIS COUNTY SHERIFF ED GONZALEZ’S
        RESPONSES TO STATE INTERVENORS’ REQUESTS FOR PRODUCTION

  To: State Intervenors through their attorney of record Adam Arthur Biggs, P.O. Box
  12548, Capitol Station Austin, Texas 78711-2548.

        Defendant, Harris County Sheriff Ed Gonzalez, serves these Objections and

Responses to State Intervenors’ Requests for Production.



                                          Respectfully submitted.

                                           /s/ Victoria Jimenez
                                          Victoria Jimenez
                                          Legal Director
                                          FBN: 2522937
                                          SBN No. 24060021
                                          Harris County Sheriff’s Office
                                          1200 Baker St. Houston, Texas 77002
                                          Tel: 346.286.1588
                                          Victoria.Jimenez@sheriff.hctx.net




                                              1
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 35 of 46




                                       Murray Fogler
                                       FOLGER, BRAR, O’NEIL & GRAY, LLP
                                       S.D. Tex. No. 2003
                                       State Bar No. 07207300
                                       mfogler@foglerbrar.com
                                       909 Fannin, Suite 1640
                                       Houston, Texas 77010
                                       Tel: 713.481.1010
                                       Fax: 713.574.3224

                                       ATTORNEYS FOR SHERIFF ED GONZALEZ




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2020, a true and correct copy of the

foregoing was served pursuant to the Federal Rules of Civil Procedure to all counsels

of record via email.



                                             /s/ Victoria Jimenez
                                             VICTORIA JIMENEZ




                                         2
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 36 of 46




                             General & Continuing Objections

 1.      Defendant objects to Intervenor’s definitions and instructions insofar as they seek to
         impose obligations that are not required by the Federal Rules of Civil Procedure, the
         Local Rules for the Southern District of Texas, or by the District Court’s scheduling
         order issued in this case.

 2.      Defendant objects to these Requests for Production to the extent they are cumulative
         or duplicative.

 3.      Defendant objects to these Requests for Production insofar as they seek or would result
         in disclosure of information and/or documents that constitute protected health
         information or are otherwise protected from disclosure under Chapter 552 of the Texas
         Government Code (e.g., social security numbers, dates of birth, driver’s license
         numbers, home, work and cell numbers, e-mail addresses, home addresses, and
         photographs of officers) or the Federal Rules of Civil Procedure, the Local Rules for
         the Southern District of Texas, or by the District Court’s scheduling order issued in this
         case.

 4.      Defendant objects to the production of any confidential documents until the parties
         agree to an appropriate protective order.

 5.      Defendant incorporates previous and future general and continuing objections and
         reserves the right to supplement if additional documents become available.

 6.      Defendant objects to certain portions of Intervenor’s definitions and instructions,
         including the overly broad definition of “communication,” the overly broad
         requirement for identifying persons and documents, the overly broad definition of
         “relating,” and the overly broad definition of the phrase “incidents made the subject of
         this lawsuit.”


      DEFENDANTS’ OBJECTIONS AND RESPONSES TO INTERVENORS’
                    REQUESTS FOR PRODUCTION


REQUEST FOR PRODUCTION NO. 1:

Produce all documents related to the felony bail review docket since January 1, 2020.

RESPONSE: Please see attached Bail Review Dockets Bates stamped HCSO 00002-0000106.




                                               3
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 37 of 46




REQUEST FOR PRODUCTION NO. 2:

Produce all remote bail review hearing spreadsheets since January 1, 2020.

RESPONSE: Please see attached spreadsheets Bates stamped HCSO 0000107-0000110.


REQUEST FOR PRODUCTION NO. 3:

All communications between Plaintiffs’ counsel and Sheriff Ed Gonzalez or any member of his
staff related to this lawsuit since January 1, 2018.

RESPONSE: Sheriff Gonzalez objects to Request No. 3 in that it is overbroad and not
reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 4:

All communications between Plaintiffs’ counsel and Sheriff Ed Gonzalez or any member of his
staff related to the felony bail process since January 1, 2018.

RESPONSE: Sheriff Gonzalez objects to Request No. 4 in that it is overbroad and not
reasonably calculated to lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 5:

All documents that you contend show that Harris County or the Sheriff’s Office is not currently
complying with the requirements of the Fifth Circuit’s opinion in O’Donnell
v. Harris County.

RESPONSE: No such documents exist regarding the Sheriff’s Office. The Sheriff has no
knowledge of any documents that show Harris County is not incompliance with O’Donnell.


REQUEST FOR PRODUCTION NO. 6:

A copy of all documents that you have produced or will produce to Plaintiffs or any other party
in this lawsuit.

RESPONSE: Please see attached document Bates stamped HCSO 00001. The Sheriff
reserves the right to supplement this request as discovery continues.




                                             4
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 38 of 46




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

   DWIGHT RUSSELL, et al.,                      §
       Plaintiffs,                              §
                                                §
   v.                                                        Case No. 4:19-cv-00226
                                                §
                                                §
   HARRIS COUNTY, TEXAS, et al.,                §
        Defendants.                             §


             DEFENDANT HARRIS COUNTY SHERIFF ED GONZALEZ’
            RESPONSES TO PLAINTIFFS’ REQUESTS FOR PRODUCTION

 To: Plaintiffs’ through their attorneys of record Alec Karakatsanis and Elizabeth Rossi, 1601
 Connecticut Ave NW, Suite 800, Washington, DC 20009; Neal S. Manne, 1000 Louisiana Street,
 Suite 5100, Houston, Texas 77002; Liyah Brown, 2202 Alabama Street, Houston, TX 77004;
 Michael Gervais, 1900 Avenue of the Stars, #1400, Los Angeles, CA 90067.


        Defendant, Harris County Sheriff Ed Gonzalez, serves these Objections and Responses to

Plaintiffs’ Request for Production.

                                           Respectfully submitted.

                                            /s/ Victoria Jimenez
                                           Victoria Jimenez
                                           Legal Director
                                           FBN: 2522937
                                           SBN No. 24060021
                                           Harris County Sheriff’s Office
                                           1200 Baker St. Houston, Texas 77002
                                           Tel: 346.286.1588
                                           Victoria.Jimenez@sheriff.hctx.net
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 39 of 46




                                       Murray Fogler
                                       FOLGER, BRAR, O’NEIL & GRAY, LLP
                                       S.D. Tex. No. 2003
                                       State Bar No. 07207300
                                       mfogler@foglerbrar.com
                                       909 Fannin, Suite 1640
                                       Houston, Texas 77010
                                       Tel: 713.481.1010
                                       Fax: 713.574.3224

                                       ATTORNEYS FOR SHERIFF ED GONZALEZ




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 23, 2020, a true and correct copy of the

foregoing was served pursuant to the Federal Rules of Civil Procedure to all counsels

of record via email.



                                             /s/ Victoria Jimenez
                                             VICTORIA JIMENEZ
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 40 of 46




                            General & Continuing Objections

 1.     Defendants object to Plaintiffs’ definitions and instructions insofar as they seek to
        impose obligations that are not required by the Federal Rules of Civil Procedure, the
        Local Rules for the Southern District of Texas, or by the District Court’s scheduling
        order issued in this case.

 2.     Defendants object to these Requests for Production to the extent they are cumulative
        or duplicative.

 3.     Defendants object to these Requests for Production insofar as they seek or would result
        in disclosure of information and/or documents that constitute protected health
        information or are otherwise protected from disclosure under Chapter 552 of the Texas
        Government Code (e.g., social security numbers, dates of birth, driver’s license
        numbers, home, work and cell numbers, e-mail addresses, home addresses, and
        photographs of officers) or the Federal Rules of Civil Procedure, the Local Rules for
        the Southern District of Texas, or by the District Court’s scheduling order issued in this
        case.

 4.     Defendants object to the production of any confidential documents until the parties
        agree to an appropriate protective order.

 5.     Defendants incorporate previous and future general and continuing objections and
        reserves the right to supplement if additional documents become available.

 6.     Defendants object to certain portions of Plaintiffs’ definitions and instructions,
        including the overly broad definition of “communication,” the overly broad
        requirement for identifying persons and documents, the overly broad definition of
        “relating,” and the overly broad definition of the phrase “incidents made the subject of
        this lawsuit.”


        DEFENDANT’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’
                     REQUESTS FOR PRODUCTION


REQUEST FOR PRODUCTION NO. 9:

All documents showing that, in Harris County, secured money bail is more effective than other
conditions of release at reasonably assuring court appearance or community safety, or
preventing flight.

RESPONSE: After a diligent search, no such documents were found.
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 41 of 46




REQUEST FOR PRODUCTION NO. 10:

All documents reflecting felony arrestees’ financial information and ability to pay,
including forms completed during the booking process, such as forms inventorying arrestees’
property.

RESPONSE: Sheriff Gonzalez objects to Request No. 10 in that it is overbroad and unduly
burdensome without specific SPN numbers indicating where to retrieve such forms
inventorying arrestees’ property. The Sheriff will produce such documents when a list of
relevant SPNs are presented.


REQUEST FOR PRODUCTION NO. 11:

All procedures, policies, written instructions, or training materials that relate to arrest,
booking, bonding, release, cite and release. Responsive documents include but are not limited
to any procedures, policies, or training materials relating to the General Order Bond (Dkt. 32-6)
and Amended General Order Bond (Dkt. 214-7) and the Sheriff’s instruction to refuse to accept
people charged with certain misdemeanors.

RESPONSE: See attached documents Bates stamped HCSO 0000111-0000261.


REQUEST FOR PRODUCTION NO. 12:

Documents reflecting the number of bail hearings conducted via Zoom or other online
platform for people in the jail at the time of the hearing and charged with one or more felony
offenses from March 1, 2020 through the present. Plaintiffs are requesting documents reflecting
such bail hearings at which the felony arrestee personally, virtually attended the bail hearing. If
all responsive documents have been produced in response to the discovery requests served by
the State Intervenors in this case, please so state.


RESPONSE: See attached documents Bates stamped HCSO 0000262-0000263.


REQUEST FOR PRODUCTION NO. 13:

Documents reflecting the number of bail hearings conducted in person for people detained in the
jail at the time of the hearing and charged with one or more felony offenses from March 1, 2020
through the present. Plaintiffs are requesting documents reflecting such bail hearings at which
the felony arrestee personally attended the bail hearing. If all responsive documents have been
produced in response to the discovery requests served by the State Intervenors in this case,
please so state.
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 42 of 46




RESPONSE: See attached documents Bates stamped HCSO 0000264-0000299.


REQUEST FOR PRODUCTION NO. 14:

Documents reflecting all orders or instructions from any Felony Judge (or someone acting on
behalf of a Felony Judge, e.g. a court coordinator or staff attorney) regarding court
appearances from March 1, 2020 through the present, including but not limited to orders
prohibiting anyone who tested positive from ever coming to court, and Orders rescinding those
Orders.


RESPONSE: See attached documents Bates stamped HCSO 0000300-0000329.


REQUEST FOR PRODUCTION NO. 15:

Any COVID-19-related jail policies, procedures, or written instructions that affect the place,
timing, or manner or bail hearings either in the jail, in a courtroom, or virtually that apply to
people charged with felonies.


RESPONSE: See attached documents Bates stamped HCSO 0000330-0000332.
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 43 of 46




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

   DWIGHT RUSSELL, et al.,                      §
       Plaintiffs,                              §
                                                §
   v.                                                        Case No. 4:19-cv-00226
                                                §
                                                §
   HARRIS COUNTY, TEXAS, et al.,                §
        Defendants.                             §


             DEFENDANT HARRIS COUNTY SHERIFF ED GONZALEZ’
            RESPONSES TO PLAINTIFFS’ REQUESTS FOR PRODUCTION

 To: Plaintiffs’ through their attorneys of record Alec Karakatsanis and Elizabeth Rossi, 1601
 Connecticut Ave NW, Suite 800, Washington, DC 20009; Neal S. Manne, 1000 Louisiana Street,
 Suite 5100, Houston, Texas 77002; Liyah Brown, 2202 Alabama Street, Houston, TX 77004;
 Michael Gervais, 1900 Avenue of the Stars, #1400, Los Angeles, CA 90067.


        Defendant, Harris County Sheriff Ed Gonzalez, serves these Objections and Responses to

Plaintiffs’ Request for Production.

                                           Respectfully submitted.

                                            /s/ Victoria Jimenez
                                           Victoria Jimenez
                                           Legal Director
                                           FBN: 2522937
                                           SBN No. 24060021
                                           Harris County Sheriff’s Office
                                           1200 Baker St. Houston, Texas 77002
                                           Tel: 346.286.1588
                                           Victoria.Jimenez@sheriff.hctx.net
  Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 44 of 46




                                       Murray Fogler
                                       FOLGER, BRAR, O’NEIL & GRAY, LLP
                                       S.D. Tex. No. 2003
                                       State Bar No. 07207300
                                       mfogler@foglerbrar.com
                                       909 Fannin, Suite 1640
                                       Houston, Texas 77010
                                       Tel: 713.481.1010
                                       Fax: 713.574.3224

                                       ATTORNEYS FOR SHERIFF ED GONZALEZ




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 23, 2020, a true and correct copy of the

foregoing was served pursuant to the Federal Rules of Civil Procedure to all counsels

of record via email.



                                             /s/ Victoria Jimenez
                                             VICTORIA JIMENEZ
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 45 of 46




                             General & Continuing Objections

 1.      Defendant objects to Plaintiffs’ definitions and instructions insofar as they seek to
         impose obligations that are not required by the Federal Rules of Civil Procedure, the
         Local Rules for the Southern District of Texas, or by the District Court’s scheduling
         order issued in this case.

 2.      Defendant objects to these Requests for Production to the extent they are cumulative
         or duplicative.

 3.      Defendant objects to these Requests for Production insofar as they seek or would result
         in disclosure of information and/or documents that constitute protected health
         information or are otherwise protected from disclosure under Chapter 552 of the Texas
         Government Code (e.g., social security numbers, dates of birth, driver’s license
         numbers, home, work and cell numbers, e-mail addresses, home addresses, and
         photographs of officers) or the Federal Rules of Civil Procedure, the Local Rules for
         the Southern District of Texas, or by the District Court’s scheduling order issued in this
         case.

 4.      Defendant objects to the production of any confidential documents until the parties
         agree to an appropriate protective order.

 5.      Defendant incorporates previous and future general and continuing objections and
         reserves the right to supplement if additional documents become available.

 6.      Defendant objects to certain portions of Plaintiffs’ definitions and instructions,
         including the overly broad definition of “communication,” the overly broad
         requirement for identifying persons and documents, the overly broad definition of
         “relating,” and the overly broad definition of the phrase “incidents made the subject of
         this lawsuit.”


        DEFENDANT’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’
                     REQUESTS FOR PRODUCTION


REQUEST FOR PRODUCTION NO. 16:

All documents reflecting in-person visits, virtual visits, and/or phone calls between an attorney,
or an attorney’s agent, and a person detained in Harris County custody and charged with a felony
offense, including the name of the attorney or attorney’s agent, the name and SPN of the inmate
visited, and the date, start time, and end time for each visit or call.

RESPONSE: See attached spreadsheets labeled HCSO 0363-0365.
Case 4:19-cv-00226 Document 413-9 Filed on 03/02/21 in TXSD Page 46 of 46




REQUEST FOR PRODUCTION NO. 17:

All documents reflecting requests, whether made by an attorney, an attorney’s agent, a judge, or
another official, to transport people detained in Harris County custody and charged with a felony
offense to “holdover cells” in the courthouse for purposes of meeting with an attorney, including
the name of the attorney, the name and SPN of the inmate requested for transport, the date of the
request, the date of transport, the time of transport to the courthouse from the jail, the start time
and end time of the visit, and the time of transport from the courthouse to the jail.

RESPONSE: After a diligent search, no such documents were found.


REQUEST FOR PRODUCTION NO. 18:

All documents not otherwise responsive to RFP 16 and 17 that reflect the number and duration
of visits by an attorney, or an attorney’s agent, with an individual in Harris County custody
charged with one or more felony offenses, including visits that are in-person, virtual, or by
phone.

RESPONSE: See attached spreadsheets labeled HCSO 0363-0365.
